 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:15-CR-0328-KJD-VCF
 8                                              Plaintiff,                      ORDER
 9            v.
10    DWAYNE SMITH,
11                                           Defendant.
12           Presently before the Court is Defendant’s Motion for Early Termination of Supervised
13   Release (#11). The Government filed Notice of Non-opposition (#13) to the motion for early
14   termination.
15           A district court enjoys “broad discretion” when, after it takes into account the statutorily
16   required factors, it discharges a defendant’s supervised release. United States v. Jeanes, 150
17   F.3d 483, 484 (5th Cir. 1998). The defendant, however, bears the burden of demonstrating that
18   early termination of his supervised release is justified. See United States v. Weber, 451 F.3d 552,
19   559 n. 9 (9th Cir. 2006).
20           Title 18 U.S.C. § 3583(e) states:(e) Modification of conditions or revocation. The court
21   may, after considering the factors set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D),
22   (a)(4), (a)(5), (a)(6), and (a)(7):
23
                     (1) terminate a term of supervised release and discharge the
24                   defendant released at any time after the expiration of one year of
                     supervised release, pursuant to the provisions of the Federal Rules
25                   of Criminal Procedure relating to the modification of probation, if it
                     is satisfied that such action is warranted by the conduct of the
26                   defendant released and the interests of justice[.]

27           The Court has considered the following factors under 18 U.S.C. §§ 3553(a): (1) the
28   nature and circumstances of the offense and the history and characteristics of the defendant; (2)
 1   deterrence; (3) protection of the public; (4) the need to provide the defendant with educational,
 2   vocational training, medical care or other rehabilitation; (5) the sentence and sentencing range
 3   established for the category of defendant; (6) any pertinent policy statement by the Sentencing
 4   Commission; (7) the need to avoid unwarranted sentence disparities among defendants with
 5   similar records who have been found guilty of similar conduct; and (8) the need to provide
 6   restitution to any victims of the offense. See 18 U.S.C. §§ 3553(a)(1), (a)(2)(B), (a)(2)(C),
 7   (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).
 8           Defendant began a five-year term of supervised release on May 20, 2015. Defendant has
 9   completely complied with the terms of supervised release. Before this conviction he had no to
10   little criminal history. Defendant owes no fines or restitution. He has maintained stable
11   employment and a stable residence. Neither the government nor the supervising probation officer
12   oppose early termination. Therefore, having considered the statutory and advisory factors
13   promulgated by the Judicial Conference, the Court finds the termination of supervision is
14   warranted by conduct of Defendant and the interests of justice.
15           Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion Early Termination of
16   Supervised Release (#11) is GRANTED.
17   Dated this 13th day of March, 2019.
18
19                                                    _____________________________
                                                      Kent J. Dawson
20                                                    United States District Judge
21
22
23
24
25
26
27
28



                                                      -2-
